DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 02/18/20, 03/26/20 and 04/07/20, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 11/19/19, are accepted.

Specification
4.	Applicants’ cooperation is requested in correcting any errors of which applicants may become aware in the specification.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
6.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
8.	Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eginton et al. (US 6343950 B1) in view of Pepe et al. (US 2014/0016902 A1).
With respect to claim 1, Eginton et al. (figure 6) disclose an optical connector (10’) comprising at least three or more optical connector plugs (77, 79, 81, 83) collectively connected to a plurality of adapters along a connecting direction, wherein the optical connector (10’) includes a holder (an integrally formed of 70, 72, 74, (column 4, lines 51-55)) configured to hold the at least three or more optical connector plugs (77, 79, 81, 83), the optical connector plugs 
Eginton et al. do not explicitly disclose the optical connector plugs and the adapters.
However, Pepe et al. teach optical connectors RJ45 are fiber optic connectors and adapters (see abstract and [0044]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eginton et al. to include the above features (accordance with the teaching of Pepe) for the purpose of providing connector plug and adapter secured and inhibiting accidental and/or unauthorized removal of the plug connectors from the ports ([0043]).
With respect to claim 2, Eginton et al. (figure 6) disclose the optical connector, wherein the second optical connector plugs (77, 79, 83) are individually disposed on both end sides in the intersecting direction (figure 6) and the first optical connector plugs (81) are disposed between a plurality of the second optical connector plugs (77, 79, 83).
With respect to claim 3, Eginton et al. (figure 6) substantially disclose all the limitations of the claimed invention except both of the first optical connector plug and the second optical connector plug have an optical fiber and a ferrule configured to hold the optical fiber, and an 
However, Pepe et al. (figure 9) teach an optical connector including both of the first optical connector plug and the second optical connector plug have an optical fiber and a ferrule (212) configured to hold the optical fiber (figure 9 and [0060]), and an end portion of the ferrule (212) of the second optical connector plug is located on the adapter side (adapter body 221) beyond an end portion of the ferrule of the first optical connector plug (see figure 9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eginton et al. to include the above features (accordance with the teaching of Pepe) for the purpose of providing connector plug and adapter secured and inhibiting accidental and/or unauthorized removal of the plug connectors from the ports ([0043]).
With respect to claim 4, Eginton et al. (figure 6) substantially disclose all the limitations of the claimed invention except the second optical connector plug protrudes on the adapter side beyond the first optical connector plug.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eginton et al. to form the 

With respect to claim 6, Eginton et al. (figure 1A) disclose the optical connector, comprising at least one or more connector plug groups having six optical connector plugs (connectors 20, 22, 24, 26, 28, 30) arranged in the intersecting direction (figure 1A).

    PNG
    media_image1.png
    514
    670
    media_image1.png
    Greyscale





Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 10802223 B2) discloses a hybrid ingress protection adapter and connector assembly, connecting the housing with a releasably replaceable connector and power assembly to an adapter that is mount on a panel. Marcouiller (US 9146362 B2) discloses tools used for inserting and removing ferrule alignment sleeves from fiber optic adapters.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883